Citation Nr: 0405678	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  95-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia, Regional Office 
(RO).  That decision denied service connection for a 
dysthymic disorder.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in March 1997.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran's 
dysthymic disorder had its origins in service.


CONCLUSION OF LAW

A dysthymic was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination to 
assess the nature and etiology of his claimed disability.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a May 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No.01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error as this decision 
represents a grant of the benefit sought on appeal.

II.  Factual Background

Service medical records indicate that, in October 1983, the 
veteran jumped off a balcony fracturing both heels.  A 
November 1983 line of duty investigation, concerning the 
incident in October 1983, noted that the injuries were not 
sustained in the line of duty and were considered due to the 
veteran's own misconduct.  Reasoning was not offered in 
support of the conclusion reached.  A January 1984 service 
medical record noted that the veteran had jumped from a 
reception center roof while he was there to begin basic 
treatment.  He was treated for his subsequent injuries.  When 
he was discharged to his unit, he "apparently purposefully 
fell down the stairs."  He was sent to get some medication 
and again fell down.  He was then admitted to the Psychiatric 
Ward where depression was diagnosed, after a 20-day period of 
observation, and he was placed on anti-depressants.  A 
medical board examination in February 1984 noted situational 
stress and depression caused by his inservice heel fractures.  
Other records developed at that time refer to problems 
sleeping because of depression, as well as problems with his 
nerves due to his antidepressant medication.

A May 1984 private psychological evaluation report, of an 
examination conducted in conjunction with the veteran's 
application for Social Security disability benefits, noted 
that the veteran reported experiencing mild to moderate 
depression while hospitalized inservice for his bilateral 
heel fractures.  The veteran denied any history of treatment 
for emotional problems prior to entering into service.  The 
psychologist indicated that the veteran experienced mild to 
moderate depression related to decreased mobility as a result 
of his orthopedic problems.

A March 1986 private psychological evaluation report, also 
for an examination conducted in conjunction with the 
veteran's application for Social Security disability 
benefits, noted that the veteran reported mild to moderate 
depression.  The psychologist stated that the veteran had 
mild to moderate depression, which appeared to be a response 
to his decreased ability to function resulting from his 
orthopedic injuries.

A July 1993 letter from the veteran's private physician noted 
that he was treating the veteran for diabetes, as well as 
chronic depression, osteoarthritis and peripheral neuropathy.  
The physician noted that the veteran's disabilities began in 
"1984 when he fell off a 30 foot balcony."

An October 1993 VA examination report noted that the veteran 
had not been admitted to a mental hospital or psychiatric 
unit in general hospitals.  The examiner diagnosed the 
veteran with dysthymic disorder.

An April 1997 letter from the veteran's private physician 
stated that the physician had been treating the veteran for 
depression since 1993.  The physician noted that the veteran 
was hospitalized for severe depression during his service 
that was "partially secondary to the injuries he received 
there."  He stated that he "strongly suspect[ed] that the 
depression was underlying endogenous depression which did 
indeed begin in the military."

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in March 1997.  He stated that he was 
first diagnosed with depression when he was hospitalized for 
treatment related to his bilateral heel fractures, in January 
1984.  The veteran testified that he was on a balcony on the 
first day of basic training and, although he could not 
explain why, he jumped off the balcony.  He reported that he 
had not had any treatment prior to service for any kind of 
personality problems.

An October 1997 private treatment note indicated that the 
veteran was diagnosed with diabetes, depression and 
osteoarthritis.

An April 1998 VA examination report noted that the claims 
file was reviewed by the examiner.  The veteran reported that 
the veteran was hospitalized in an army hospital in 1984 for 
depression.  The examiner diagnosed the veteran with major 
depression, moderate, in partial remission.

An October 1999 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The diagnoses were 
somatoform pain disorder and dysthymia.

A November 1999 VA examination report indicated that the VA 
examiner reviewed the veteran's claims folder.  The veteran 
reported that he was sitting on the railing of a balcony when 
he slipped and fell.  He stated that he did not voluntarily 
jump.  The diagnosis was major depression, single episode.

A February 2003 VA medical opinion noted that the examiner 
was asked to review the veteran's claims folder and provide a 
medical opinion.  The examiner stated that "from the record 
it appears that [the veteran's] psychiatric complaints are 
undoubtedly secondary to or related to the orthopedic 
injuries he received from his own misconduct while in the 
Army."  The examiner noted that "in a 1997 hearing 
transcript [the veteran] acknowledges that he jumped, not 
fell, from that balcony."  The examiner went on to state 
that the veteran's depressed mood was "secondary to the 
chronic pain derived from those injuries sustained in his act 
of misconduct."  Finally, the examiner stated that it was 
"clear in the record" that the veteran's depression arose 
after the injuries he sustained.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise as to 
whether the veteran's psychiatric problems had origins during 
service.  The January 1984 service medical record refers to 
several incidents, including the October 1983 fall where the 
veteran sustained his initial injuries, and where the 
veteran's actions necessitated his admission to the 
psychiatric ward.  The Board notes that the veteran's 
dysthymic disorder has, on several occasions, been attributed 
to his orthopedic injuries.  Such injuries were found, in 
service, to be a result of the veteran's own misconduct.  
However, looking at the record in its entirety, the Board 
notes that the January 1984 record of hospitalization did not 
offer comment that was clinically dispositive as to the 
origins of the veteran's depression.  A very aberrant 
behavior pattern on the part of the veteran was noted, 
however, which, in the Board's view, is not so easily 
ascribed to "willful misconduct."  Such behavior could just 
as easily be perceived as the onset of chronic depression, 
the continuity of which is otherwise established in this 
case.  Moreover, the veteran's private physician in his April 
1997 letter specifically noted that the veteran's depression 
was only "partially secondary to the injuries he received" 
in the military.  He went on to state that the veteran's 
depression "did indeed begin in the military."  
Accordingly, resolving all doubt in favor of the veteran, 
service connection for a dysthymic disorder is granted.


ORDER

Entitlement to service connection for dysthymic disorder is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



